Citation Nr: 1437985	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to October 1970 and June 1980 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Cervical radiculopathy of the left upper extremity did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

2.  The criteria for service connection for cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, December 2008 and March 2009 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the RO provided the Veteran with an appropriate examination in May 2010.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (2011).  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Service connection for cervical spine disability

The Veteran contends that his cervical spine disability is related to a motor vehicle accident (MVA) in service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disability.

Turning to the service treatment records (STRs), an October 1983 STR notes that the Veteran complained of neck, back, and right knee pain resulting from a MVA.  The Veteran received moist heat, analgesic cream, and tens pads.  Symptoms decreased after treatment.  A November 1983 STR notes "resolving neck and back strain."  The Veteran complained of an increase in thoracic-lumbar pain.  A December 1983 STR notes cervical thoracic strain.  A January 1984 STR notes complaints of back pain; no complaints of neck pain were noted.  Prior to separation from service, a May 1988 STR notes low back pain.

Post-service, an examination conducted in December 1988 noted complaints of occasional pain and stiffness in the right knee joint, and constant pain in the low back.  A December 1988 medical board proceeding (MBP) noted that, as a result of the October 1983 MVA, the Veteran suffered a contusion of the lumbosacral spine and of the right knee.  The MBP also noted that, in 1987, the Veteran degenerative changes of the lumbosacral spine and chondromalacia of the right knee (the Veteran is service-connected for degenerative disc disease of the lumbosacral spine and degenerative changes in the right knee).   

A November 2008 MRI of the cervical spine showed cervical subluxation and osteophyte formation.  In December 2008, the Veteran filed a claim for neuritis left arm and hand secondary to cervical subluxation and osteophyte formation.

In January 2009, the Veteran was afforded a VA examination in connection with his claim for neuritis left arm and hand secondary to cervical subluxation and osteophyte formation.  The Veteran reported an onset of left hand paresthesia in October 2008, eventually spreading to part of the left arm.  He denied pain when moving the head left and right, although occasionally felt localized pain around C-6-7 spinal process.  When inquired, the Veteran felt that the neck pain started around 1988 and was related to the injury in 1983, and in the past he did not recall similar episodes of left hand paresthesia.  Inspection of the spine revealed normal posture, normal head position, symmetry in appearance, normal gait, and no cervical spine ankyloses.  The examiner opined that it is more likely than not that the cervical radiculopathies were related to the neck pain noted in 1988 caused by the cervical spine disorder.

A March 2009 deferred rating decision noted that the Veteran is not service-connected for cervical subluxation and osteophyte formation.  Therefore, the claim for secondary service connection was denied, and a claim for service connection for cervical subluxation and osteophyte formation was added.

A December 2009 MRI of the cervical spine revealed degenerative disc disease (DDD) with posterior osteophytes and posterior disc protrusion at C4-5 which efface the anterior CSF space and abuts the cord without cord compression, and left-sided foraminal stenosis at C6-7.

On May 2010 VA examination, the Veteran reported that his neck pain and left arm numbness and tingling dates back to his October 1983 MVA.  His neck pain at the time was severe enough for him to use a soft collar.  He was provided physical therapy at the time and given an anti-inflammatory.  The process has gone from periodic to more constant over the years.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and mid to low achy, moderate to severe cervical pain.  The examiner noted guarding and tenderness.  The examiner noted the December 2009 MRI, as well as the Veteran's claims file, and opined that the cervical spine condition is less likely as not caused by or a result of the MVA of 1983.  The changes seen on the cervical spine MRI of December 2009 are mild to moderate and are of a degenerative nature, i.e., natural aging changes.  

Although the Veteran was in an in-service MVA, a clear preponderance of the evidence is against a finding that current cervical spine disability is related to service, including to the accident.  The Veteran complained of, and was treated for neck pain from October to December 1983.  The remaining STRs through May 1988, are silent for complaints of, or treatment for neck pain.  This despite the fact that the Veteran was seen on numerous occasions for other musculoskeletal complaints.  The Board finds it likely that if cervical spine pain had persisted, the Veteran would have continued to complain of the pain as he did with other spinal and joint problems.  Although on January 2009 and May 2010 VA examinations the Veteran has reported that he began to re-experience neck pain in 1988, a December 1988 examination and MBP only notes complaints of low back and right knee pain.  Again there were complaints of other orthopedic problems but no complaints of neck pain or radiculopathy of the left upper extremity.  

Continuity of symptomatology is not shown.  While the Veteran claims continuous cervical spine problems since service, he filed claims of compensation beginning in 1988 and in the 1990s and 2000s for other maladies and never mentioned cervical spine disability.  It seems likely that if cervical spine problems persisted as the Veteran claims, that he would have filed a claim for compensation since he was aware of the program and was of the impression that the cervical spine disability was service related.  VA examinations and treatment records following service are silent for complaints of, or treatment for, neck pain until November 2008, approximately 25 years after the MVA.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  The evidence of record weighs heavily against a finding of chronicity in service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

While a January 2009 VA examination report opines that current cervical radiculopathy is related to neck pain in 1988, the Board does not find the opinion persuasive.  As discussed, the Board does not find convincing evidence that cervical spine pain persisted in 1988.  Since the examiner gives no other rationale for finding that cervical spine radiculopathy was service-related, it is not particularly probative.  The May 2010 VA examiner concluded that it was less likely than not that the Veteran's cervical strain and spondylosis was incurred or caused by active service.  The examiner reasoned that the changes seen on the 2009 MRI are mild to moderate and are of a degenerative nature, i.e., natural aging changes.  It was also pointed out that at the time of the injury, medical providers did not expect the neck problems would persist (they did not expect them to result in a claim against the government).  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  It is also consistent with the overall record.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his cervical spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In light of the above discussion, the Board finds that the claim of entitlement to service connection for cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Service connection for cervical radiculopathy, left arm, secondary to cervical spine disability

The Veteran does not claim and the record does not reflect that radiculopathy of the left upper extremity was present in service or for many years thereafter.  It is claimed that this is secondary to degenerative changes in the cervical spine.  The Board recognizes that the medical evidence of record demonstrates that the Veteran's cervical radiculopathy, left arm is secondary to his current cervical spine disability.  See January 2009 VA examination.  However, the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a cervical spine disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused his cervical radiculopathy, left arm. Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Service connection for cervical spine disability is denied.

Service connection for cervical radiculopathy of the left upper extremity is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


